Citation Nr: 0116185	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for body-wide arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO found that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for body-wide arthritis.

In August 2000, the Board found that new and material 
evidence had been submitted to reopen the claim.  The Board 
also remanded the case to the RO in order to give the veteran 
an opportunity to submit evidence, testimony, and argument on 
the underlying question of entitlement to service connection, 
to include whether the claim is well-grounded, and to allow 
the RO the opportunity to adjudicate the claim on a de novo 
basis.

Pursuant to the Board's remand, the RO issued a supplemental 
statement of the case (SSOC) in September 2000 wherein it 
denied entitlement to service connection for body-wide 
arthritis and found that the claim was not well-grounded.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that the claims folder apparently does not 
contain all the relevant VA and private treatment records.  
The veteran reported, on a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), filed in March 
1961, that he received treatment from 1955 to 1960 at Bishop 
Clinic in North Long Beach, California.  In addition, as 
noted by the veteran's representative in its February 2001 
written statement, the veteran reported in an October 2000 
written statement that he had received treatment at the VA 
Medical Centers (MCs) in Gainesville and St. Petersburg, 
Florida, for the last year and one-half.  The Board advises 
the veteran that he should clarify the location of the "St. 
Petersburg" VAMC, as it does not appear that a VA medical 
facility is located in that city.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned VA medical records 
prior to a final decision in this case.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In addition, in the veteran's September 1997 VA Form 21-526, 
he provided the name and address of an individual whom he 
reported knew facts about his body-wide arthritis.  The RO 
should attempt to develop any pertinent information from this 
individual.

The Board also finds that a VA examination and medical 
opinion should be requested, as the veteran's representative 
suggested in its February 2001 written statement.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his body-wide arthritis that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The veteran 
must adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain all records pertaining 
to the veteran's treatment since January 
1999, inpatient and outpatient, at the 
Gainesville and St. Petersburg, Florida 
VAMCs, including records of right hip 
surgery on March 22, 2000, and records of 
knee surgery scheduled in early November 
2000.  The Board advises the veteran that 
he should clarify the location of the 
"St. Petersburg" VAMC, as it does not 
appear that a VA medical facility is 
located in that city.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

3.  The RO should make efforts to obtain 
non-federal records.  Where necessary, 
the appellant must adequately identify 
the records and provide any necessary 
authorization.  In particular, the RO 
should make efforts to obtain:

a.  All records pertaining to the 
appellant's treatment at the Bishop 
Clinic in North Long Beach, 
California, from 1955 to 1960; and

b.  Any pertinent statement from the 
individual with initials R. J. L. 
listed on the veteran's September 
1997 VA Form 21-526.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
adequately identified records sought, the 
RO shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The veteran should be afforded an 
appropriate VA examination to identify 
the nature, etiology and symptomatology 
of any arthritis found to be present.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  Any testing deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any arthritis, if diagnosed, is 
related to the veteran's period of active 
duty, including the reports of rheumatoid 
arthritis in service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



